Citation Nr: 1501421	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  10-262 62	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for costochondritis and/or Tietze syndrome.


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from October 2001 to October 2002, November 2004 to January 2006, and June 2006 to August 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas (hereinafter Agency of Original Jurisdiction (AOJ)).

The Veteran was provided with a Travel Board hearing before the undersigned Acting Veterans Law Judge in August 2011.  A copy of the transcript has been associated with the claims file.

In March 2014, the Board remanded the issue on appeal for further development.  That development has been completed and the issue on appeal is ready for review.

As a final introductory matter, the Board notes that the Veteran submitted a claim for a total disability rating based on individual unemployability due to a service-connected disability (TDIU) in October 2014 and has asserted that he has not worked since his discharge from service.  As that claim has not been developed for appellate review, the Board refers it to the RO for appropriate action. 

The Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  


FINDING OF FACT

The Veteran does not manifest a chronic disability of chest pain, to include costochondritis and/or Tietze syndrome, which had its onset in service or is otherwise related to service.






CONCLUSION OF LAW

The criteria for a grant of service connection for costochondritis and/or Tietze syndrome are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Here, the duty to notify was satisfied by way of letters sent to the Veteran in June 2008 and December 2008 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letters informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  The letters also provided notice regarding how disability ratings and effective dates are assigned if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Under the circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining service treatment records and VA medical records, and providing the Veteran with an adequate VA examination in September 2014.  This examiner provided an opinion based upon examination of the Veteran, review of the claims folder, and discussion of the Veteran's description of history and injury in light of potential diagnoses of costochondritis and Tietze syndrome.  

Notably, the VA examiner commented that the Veteran specifically denied on three occasions during the examination having incurred a chest wall injury in service which contradicts his testimony before the undersigned in August 2011.  While the Board had found credible the Veteran's testimony of an undocumented chest wall injury in the prior remand, the Board now finds that the Veteran's direct denials at the September 2014 examination has nullified the prior credibility determination.  Thus, the Board finds that the contradictory statements provided by the Veteran have lowered the overall probative value of his report of injury and continuity of symptomatology.  See, e.g., State v. Spadafore, 220 S.E.2d 655, 661 (W. Va. 1975) ("Generally, after a proper foundation has been laid, a witness may be impeached by evidence of his declarations or statements which are either inconsistent or contradictory to his testimony at trial.  The fact that he has stated the matters differently on a previous occasion tends to demonstrate either a failure of memory, or a lack of integrity, and in either event it weakens and impairs the value of his testimony."  The Board also finds probative value in the VA examiner's assessment that the Veteran's allegation of a chronic chest pain condition since service is not consistent with the medical evidence of record.

As previously discussed, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Acting Veterans Law Judge at a hearing in August 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned noted the issue on appeal and solicited information regarding the occurrence of injuries and onset and nature of his symptomatology.  The Veteran was advised of the types of evidence that could be identified or submitted to further substantiate the claim.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion resulted in additional development of the claim which cures any hearing deficiencies.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

The Board also finds that the AOJ has substantially complied with the Board's March 2014 remand directives.  In this respect, the AOJ assisted the Veteran in obtaining additional medical records, and obtained an adequate VA medical opinion in September 2014.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999), aff'd Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II. Service Connection

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In a claim for service connection, the requirement of a "current disability" is satisfied if a disorder is diagnosed proximate to the time a claim is filed or at any time during the pendency of the appeal.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  However, the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as a chronic disease specifically listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

In adjudicating these claims, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (defining competent lay evidence as any evidence not requiring that the proponent have specialized education, training or experience; lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person). 

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

Turning to the evidence of record, the Board notes that the Veteran's service treatment records show that, in July 2008, he was seen for emergency and follow-up care when he complained of chest pains after performing push-ups at physical training.  Based upon the Veteran's presentation and description of symptoms, he was diagnosed with costochondritis and/or Tietze syndrome and provided pain medication.  

The record contains a January 2009 pre-discharge VA examination finding indicating, in effect, that an opinion regarding the Veteran's claimed costochondritis and/or Tietze syndrome could not be rendered because there was no current pathology upon which to base such.  The examiner noted that the Veteran claimed that he was diagnosed with Tietze syndrome and that it had been present for about one year.  The examiner noted that the condition was not due to trauma or injury and involved parts of the chest with no pain.  The Veteran reported no hospitalizations or treatment for this condition and that it did not cause any functional impairment.  X-rays were provided and found the Veteran's ribs to be within normal limits.  No other testing or findings were provided.  

As noted in the Board's prior remand, costochondritis is defined as an inflammation of the cartilaginous junction between a rib or ribs and the sternum.  Dorland's Illustrated Medical Dictionary 1897 (32nd ed. 2012).  Tietze syndrome is idiopathic painful swelling of one or more costal cartilages, especially of the second rib.  Id.  There is no laboratory or imaging test to confirm a diagnosis of costochondritis.  Mayo Clinic Staff, Tests and Diagnosis, Diseases and Conditions: Costochondritis (May. 5, 2012), http://www.mayoclinic.org/diseases-conditions/costochondritis/basics/tests-diagnosis/con-20024454.  When the pain of costochondritis is accompanied by swelling, it's referred to as Tietze syndrome.  Mayo Clinic Staff, Definition, Diseases and Conditions: Costochondritis (May. 5, 2012), http://www.mayoclinic.org/diseases-conditions/costochondritis/ basics/definition/con-20024454.

VA treatment records show that the Veteran reported chest pain.  In August 2011, he reported to the VA clinic with complaints of chest pain since Iraq.  He was asking for medical documentation that he was being treated for exposure to toxic smoke.  At an August 2011 primary care follow-up visit, the Veteran reported sharp chest pain, worse with crunches, but not worse with aerobic exertion.  He reported that it was located in the left anterior chest, and non-radiating. Additionally, it was worse with deep breath.  He reported that this pain had been present off and on since his deployment, during which time he inhaled smoke from burn pits.  The physician concluded that the Veteran's chest pain appeared to be musculoskeletal in origin.  No diagnosis was noted at that time.  An August 2011 chest x-ray noted that there was no radiographic evidence of acute cardiopulmonary change.  Additionally, in December 2013, the Veteran reported to Emergency Care with chest pain that began the previous day and appeared to be reproducible with touch and movement.  He denied any injury.  The physician noted that the chest pain was likely musculoskeletal.

The Veteran was afforded a VA muscle injury examination in September 2014.  The Veteran reported occasional pain just below the nipple line on the left side of the chest.  He stated that doing sit-ups aggravated it.  Occasionally he had localized pain with deep breaths.  The Veteran denied any injury or trauma to the chest area.  The examiner noted that he asked the Veteran three times about any injury or trauma to his chest.  The Veteran stated he thought it started after inhaling smoke from a burn put while deployed.  He had no injections, therapy, or surgery.  

After fully examining the Veteran, the examiner concluded that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran had a one-time complaint of anterior chest wall pain in July 2008.  The examiner further stated that the pre-discharge history and physical were negative for a diagnosis regarding the chest wall, with normal exam, normal x-rays, and no pathology.  The examiner stated that the Veteran's statements at the Board hearing were not consistent with the history given to this examiner or to his primary care provider.  Again, the examiner noted that the Veteran denied any injury or trauma to his chest and thought it might be due to inhaling smoke from a burn pit.  The examiner again stated that he asked the Veteran three times about any possible injury or trauma and he repeatedly denied any.  The examiner noted that the Veteran's first compliant post-service was August 2011, when he stated he was having left sided chest pain when doing crunches, not worse with aerobic exertion.  He stated it had been on and off since last deployment, during which time he was exposed to smoke from a burn pit.  The examiner noted that he had cardiac, as well as pulmonary function test and chest x-rays performed, which were all normal.  There was no diagnosis given.  Additionally, in November 2011, the Veteran requested a statement from his doctor regarding his chest pain condition.   The physician noted that there was no evidence of any alleged injury.  Additionally, he stated that costochondritis and Tietze Syndrome were commonly referred to as the same condition, regardless of definition in a book.  He further stated that currently, there was no evidence of any chest wall condition.  There was a normal exam, normal x-rays, and no pathology.

The examiner further stated that most cases of "Costochondritis" have no apparent cause.  It usually goes away on its own, although in some cases it may last for several months or longer. Additionally, the examiner concluded that it was unlikely based on the records that the Veteran ever had Tietze syndrome.  He stated that the exam was negative for swelling or heat at the rib junctions.  Furthermore, the discharge exam also noted no trauma or injury.  The examiner stated that the condition seen and treated in 2008 resolved without residuals.   In addition, the examiner stated that there was no evidence of a chronic on going condition associated with or aggravated by military service.  Lastly, the examiner stated that there was no evidence of any muscle injury or other muscle pathology of the chest wall.

Here, the Veteran alleges to manifest a chronic chest pain disorder which had its onset in service.  The record is clear that the Veteran was evaluated for chest pain in July 2008, August 2011 and December 2013.  The July 2008 evaluation, which took place in service, diagnosed the Veteran with costochondritis and/or Tietze syndrome.  The August 2011 and December 2013 evaluations offered no specific diagnosis other than the chest pain appeared to be musculoskeletal in nature.

The most probative evidence in this case as to whether the Veteran has a chronic disability manifested by chest pain related to service consists of the opinion of the September 2014 VA examiner, who specifically indicated that there was no evidence that the Veteran had any chronic muscle injury or other muscle pathology of the chest wall related to service.  In providing this opinion, the VA examiner was aware the in-service and post-service medical records but noted that cardiac, as well as pulmonary function test and chest x-rays performed, were all normal.  The examiner found no current findings consistent with a diagnosis of costochondritis and/or Tietze syndrome, and even noted that the Veteran's allegation of initial injury appeared to revolve around an inhalation injury rather than traumatic injury to the chest.  This examiner stated that the condition seen and treated in 2008 resolved without residuals, and there was no evidence of a chronic on going condition associated with or aggravated by military service.  

Notably, the September 2014 VA examiner's opinion is consistent with the opinion of the VA examiner in 2009, who found no pathology to support a diagnosis of costochondritis and/or Tietze syndrome.

On the other hand, the only evidence directly supporting the Veteran's assertion of a chronic chest pain condition which had its onset in service consists of the Veteran's description of symptomatology and self-diagnosis.  The Veteran is clearly competent to report symptoms such as chest pain.  He is also clearly competent to report chest wall trauma but, as noted above, has provided contradictory accounts as to whether he in fact incurred a chest wall trauma.  However, his descriptions of continuity of chest pain symptoms alone are insufficient to support a service connection grant as there is no diagnosis of a disease entity listed as chronic under 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, the VA examiner in September 2014 considered and discussed the Veteran's history of the onset and etiology of his chest wall pain, but found that such history was not consistent and did not support a nexus between the chest pain experienced in July 2008 and any current disability.

As for the personal opinion of the Veteran, the Board observes that the diagnosis of the cause of chest pain, to include costochondritis/Tietze syndrome/inhalation injury and/or chest wall trauma, is beyond the expertise of a lay person.  Thus, the Veteran's personal opinion as to the nature and etiology of his chest pain holds no probative value.  To the extent that his opinion holds any probative weight, the Board finds that the Veteran's own opinion is clearly outweighed by the opinion of the September 2014 VA examiner, who possess greater training and expertise than the Veteran in evaluating the causes of chest pain.

The Board acknowledges the impressions of the VA clinicians in August 2011 and December 2013 that the Veteran's chest pain complaints appeared to be musculoskeletal in nature.  Notably, these examiners did not provide any nexus opinion of these symptoms to service.  The September 2014 VA examiner acknowledged the post-service chest complaints, but found no relation to these complaints and those demonstrated in service.

Under these circumstances, the Board concludes by a preponderance of the evidence that the Veteran does not manifest a chronic disability of chest pain, to include costochondritis and/or Tietze syndrome, which had its onset in service or is otherwise related to service.  Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.





ORDER

Service connection for costochondritis and/or Tietze syndrome is denied.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


